DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claims 2-12 have been cancelled in the application.  Claims 1 and 16 have been amended; Claims 20-26 have been newly added as requested in the amendment filed on January 24, 2022. Following the amendment, claims 1 and 13-26 are pending in the instant application.
Claims 13-14 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1, 15-16, and 20-26 are under examination in the instant office action.

Claim Rejections - 35 USC § 112 (Maintained in part)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As currently amended, Claims 15-16, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant traverses the rejection set forth in the previous action on the grounds that the amendments overcome the rejection (pg. 4, Remarks filed January 24, 2022).  
This is not persuasive.  
As amended, Claim 15 recites, “A method for producing an eye-related cell population, comprising culturing differentiated cells derived from… the method according to claim 1.”  Claim 16 states, “wherein the eye-related cell population is a corneal epithelial cell population.”  The metes and bounds of the process encompassed by “culturing” is unclear.  Since the claims state that the differentiated cells are necessarily produced by the steps of claim 1 it is unclear how the scope of claim 15 differs from the steps of parent claim 1.  It is unclear whether further culture for a specific duration in the presence or absence of the laminin element is required; the specification merely states: [0038] “The duration is selected as appropriate for the type and the amount of the laminin or the laminin fragment such that the purpose can be achieved. The duration for which the laminin or the laminin fragment is present during culture may be the whole or any part of the culture period. Preferably, the cells are cultured in the presence of the laminin or the laminin fragment at least at the early phase, preferably at the beginning of the whole culture period.”  Due to this ambiguity, and absent any new element or any additional steps over the parent claim, any art that teaches pluripotent stem cells cultured in the presence of laminin 332 or the 332E8 fragment necessarily reads upon inducing the full continuum of differentiation – from pluripotent stem cells to corneal epithelial cells.  
Claims 15 and 16 remain indefinite for recitation of an intended result of “producing an eye-related cell population” “wherein the eye-related population is a corneal epithelial cell population.”  Since this intended result neither adds a manipulative step nor alters the elements recited in the parent claim, then what is required for infringement is unclear.  
Claims 21-22 are indefinite for their recitation of “selecting” the pluripotent stem cell.  It is unclear how selecting is performed. The specification recites methods for selecting adherent versus non-adherent cells [0046], but absent active method steps, it is unclear what is encompassed by the claimed process (i.e. FACS using a specific cell surface marker).
Claims 23-24 are indefinite for their recitation of “identifying a marker for corneal epithelial cells”.  “Identifying” is an abstract idea and a judicial exception enumerated in the 2019 PEG.   It is unclear what is encompassed by the method (ex. detecting marker following contact with an specific antibody) since no active method steps are recited. Absent active method steps, the metes and bounds of the process are indefinite.
Claims 25-26 are indefinite wherein they recite the method “further comprising forming a corneal epithelial sheet”.  It is unclear what is required for infringement of “forming” sheets (ex. growing to confluence, or plating cells onto nitrocellulose sheets). 

Claim Rejections - 35 USC § 102 (Maintained)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO/2011/043405 published on April 1, 2011 (hereafter “the WO ‘405 publication”).
On pages 4-5 of Remarks filed January 24, 2022, Applicant traverses the rejection on the grounds that, in view of the present amendments, the method of the prior art “do not necessarily and always lead to a production of a differentiated population of corneal epithelial cells”.
This is not persuasive because MPEP 2112.02 states when the prior art product is the same as described in the specification for carrying out the claimed method, it can be assumed that product will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Thus, since the claimed elements and prior art elements are identical (pluripotent stem cells and laminin 332 or the 332E8 fragment) then in combination they will perform the same way as the claimed process. The burden of proof rests upon the Applicant to demonstrate that the prior art does not necessarily or inherently possess the characteristics of Applicant' s claimed product, and Applicant has presented no evidence that the method of the prior art would not yield the same results.
For all of these reasons, the rejection is maintained.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blazejewska et al. 2009, made of record on the 892 filed 9/14/2021.
On pages 4-5 of Remarks filed January 24, 2022, Applicant traverses the rejection on the same grounds as above.  Applicant argues, in view of the present amendments, the teachings of the prior art “do not necessarily and always lead to a production of a differentiated population of corneal epithelial cells”.
This is not persuasive because MPEP 2112.02 states when the prior art product is the same as described in the specification for carrying out the claimed method, it can be assumed that product will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Thus, since the claimed elements and prior art elements are identical (pluripotent stem cells and laminin 332 or the 332E8 fragment) then in combination they will perform the same way as the claimed process. Again, the burden of proof rests upon the Applicant to demonstrate that the prior art does not necessarily or inherently possess the characteristics of Applicant' s claimed product, and Applicant has presented no evidence that the method of the prior art would not yield the same results.
For all these reasons the claims are rejected.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649